DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1–4, drawn to a mass spectrometry-based method for diagnosing or detecting sepsis or septic shock in a human subject based on the concentration of circulating histone H3 and H2B in blood, serum or plasma and comparing it to a reference normal human subject based on SEQ ID NO 1 (after trypsin digestion or treatment) for histone H3, and SEQ ID NO 2 (no trypsin digestion) for both H3 and H2B.
Group II, Claims 5–8 drawn to a mass spectrometry-based method for predicting the clinical evolution of sepsis or septic shock in a human subject based on the concentration of circulating histone H3 and H2B in blood, serum or plasma and comparing it to a reference 
Group III, Claims 9–10, drawn to a mass spectrometry-based method for the differential diagnosis of sepsis or septic shock in a human subject based on the concentration of circulating histone H3 and H2B in blood, serum or plasma and comparing it to a reference normal human subject based on SEQ ID NO 1 (after trypsin digestion or treatment) for histone H3 and wherein an increase in H2B level or concentration is indicative of septic shock; and comparing the ratio of SEQ ID NO 2 (no trypsin digestion) to H2B.
Group IV, Claim 11, drawn to an analysis kit containing either synthesized SEQ ID NO 1 or SEQ ID NO 2 or both, wherein each sequence has at least one or more heavy amino acids, and each sequence having a tag attached to the C-terminal amino acid residue that is detectable by mass spectrometry.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I–IV lack unity of invention because even though the inventions of these groups require the technical feature of a mass spectrometry-based method for the analysis of human subject biomarkers for sepsis or septic shock in biological samples and comparing it to a reference normal human subject based on SEQ ID NO 1, this technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Ivey et al. (US 7645613 B2) and Ziera et al. (WO 2016/128383 A1). Ivey teaches “[m]ass spectrometry techniques for determining the status of sepsis in an individual…” in which a “…biomarker profile resolved from a biological sample, taken from the individual, using a mass spectrometry technique is compared to a reference biomarker profile” (see ABSTRACT). Ivey further teaches that a “…“biomarker” is virtually any biological compound, such as a 
Additionally, unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims (see 37 CFR 1.475). Accordingly, Groups I–IV are not linked by the same or a corresponding special technical feature so as to form a general inventive concept. However, unity will be reassessed at each stage of prosecution hereafter.

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday, 0900–1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/CY R TAMANAHA/Examiner, Art Unit 4111                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4111